                   Case 20-11177-KBO                  Doc 317          Filed 07/02/20            Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                            Chapter 11
AKORN, INC., et al.1                                                              Case No. 20-11177 (KBO)
                    Debtors.                                                      (Jointly Administered)


                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


          PLEASE TAKE NOTICE that Iron Mountain Information Management, Inc. (collectively,
“Iron Mountain”), hereby appear through its counsel, Hackett Feinberg, a Professional
Corporation, and requests that, pursuant to Rules 2002(g) and 9010(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”), § 1109(b) of title 11 of the United States Code,
11 U.S.C. § 101 et seq. (the “Bankruptcy Code”), and Del. Bankr. L.R. 2002-1(d), Iron Mountain
be added to the official mailing matrix and service lists in these cases and that copies of all
pleadings, motions, notices, and other papers, filed or served, in these cases or any proceeding
herein, be served upon the below-listed counsel at the following mailing or e-mail addresses or
facsimile numbers:



                                         Frank F. McGinn
                                         Bartlett Hackett Feinberg P.C.
                                         155 Federal Street, 9th Floor
                                         Boston, MA 02110
                                         Tel. (617) 422-0200
                                         Fax. (617) 422-0383
                                         E-mail: ffm@bostonbusinesslaw.com




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, if any,
are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision Research, Inc. (9046); Akorn (New
Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover
Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc.
(9022); Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings
Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake
Forest, Illinois 60045.
              Case 20-11177-KBO          Doc 317      Filed 07/02/20     Page 2 of 5




       PLEASE TAKE FURTHER NOTICE THAT, pursuant to § 1109(b) of the Bankruptcy
Code, the foregoing request includes not only the notices and papers referred to in the
abovementioned Bankruptcy Rules, but also includes, without limitation, all orders and notices of
applications, motions, petitions, pleadings, requests, complaints, disclosure statements, plans, or
demands, whether formal or informal, written or oral or transmitted or conveyed by mail
delivery, telephone, telegraph, or otherwise, in these cases.


       This Notice of Appearance and any subsequent appearance, pleading, claim, or suit are
not intended as, nor shall be deemed, a consent to or waiver of Iron Mountain’s: (i) right to have
final orders in non-core matters entered only after de novo review by a district judge; (ii) right to
trial by jury in any proceeding so triable herein or in any case, controversy, or proceeding related
hereto; (iii) right to have the reference withdrawn by the United States District Court in any
matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claim, actions,
defenses, setoffs, or recoupments to which Iron Mountain is or may be entitled under any
agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and
recoupments expressly are reserved.


                                       Respectfully submitted,
                                       Iron Mountain Information Management, Inc.
                                       By its attorneys,



Dated: July 2, 2020                    /s/ Frank F. McGinn
                                       Frank F. McGinn (Massachusetts BBO# 564729)
                                       ffm@bostonbusinesslaw.com
                                       Bartlett Hackett Feinberg P.C.
                                       155 Federal Street, 9th Floor
                                       Boston, MA 02110
                                       Tel. (617) 422-0200
                                       Fax. (617) 422-0383
             Case 20-11177-KBO        Doc 317     Filed 07/02/20    Page 3 of 5




                              CERTIFICATE OF SERVICE

I, Frank F. McGinn, hereby certify that on July 2, 2020, the foregoing document was
electronically filed via the Court’s CM/ECF system and thereby served on the following parties
having to consented to electronic service:

   •   Jason Binford Jason.binford@oag.texas.gov
   •   Scott E. Blakeley seb@blakeleyllp.com, ecf@blakeleyllp.com
   •   William Pierce Bowden wbowden@ashby-geddes.com
   •   Robert S. Brady bankfilings@ycst.com
   •   Shawn M. Christianson schristianson@buchalter.com, cmcintire@buchalter.com
   •   Scott D. Cousins scousins@bayardlaw.com, kmccloskey@bayardlaw.com
   •   Andrew J. Entwistle aentwistle@entwistle-law.com
   •   Earle I. Erman eerman@maddinhauser.com
   •   Brian E Farnan bfarnan@farnanlaw.com, tfarnan@farnanlaw.com
   •   Michael J. Farnan mfarnan@farnanlaw.com, tfarnan@farnanlaw.com
   •   Jeffrey K. Garfinkle jgarfinkle@buchalter.com,
       dcyrankowski@buchalter.com;docket@buchalter.com
   •   David William Giattino dwg@stevenslee.com
   •   Jason A. Gibson gibson@teamrosner.com
   •   Steven A. Ginther deecf@dor.mo.gov
   •   Andrew N. Goldman andrew.goldman@wilmerhale.com,
       yolande.thompson@wilmerhale.com
   •   L. Katherine Good kgood@potteranderson.com,
       cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.
       com
   •   Scott J Greenberg sgreenberg@gibsondunn.com
   •   Christopher M Hayes Christopher.hayes@kirkland.com
   •   Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-
       2390@ecf.pacerpro.com
   •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-
       2390@ecf.pacerpro.com
   •   Adam Hiller ahiller@adamhillerlaw.com
   •   Joseph H. Huston jhh@stevenslee.com
   •   Sam L Jenkins sam.jenkinslaw@bellsouth.net
   •   Wojciech F. Jung wjung@lowenstein.com, bnathan@lowenstein.com
   •   Nicholas F. Kajon nfk@stevenslee.com
   •   Albert Kass ECFpleadings@kccllc.com, ecfpleadings@kccllc.com
   •   Susan E. Kaufman skaufman@skaufmanlaw.com
   •   Ashley C Keller docket@kellerlenkner.com
         Case 20-11177-KBO      Doc 317    Filed 07/02/20   Page 4 of 5




•   Kurtzman Carson Consultants LLC info@kccllc.com, ecfpleadings@kccllc.com
•   Tara L. Lattomus delawarebankruptcy@eckertseamans.com,
    tlattomus@eckertseamans.com;mrutkowski@eckertseamans.com
•   Jane M. Leamy jane.m.leamy@usdoj.gov
•   Benjamin W. Loveland benjamin.loveland@wilmerhale.com,
    yolande.thompson@wilmerhale.com
•   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
•   Ralph Edward McDowell rmcdowell@bodmanlaw.com
•   Seth Adam Meyer SAM@KELLERLENKNER.COM,
    3783558420@filings.docketbird.com,docket@kellerlenkner.com
•   Andreas D Milliaressis adm@stevenslee.com
•   Layla Milligan layla.milligan@oag.texas.gov
•   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
•   J. Zachary Noble noble@rlf.com, rbgroup@rlf.com;ann-jerominski-
    2390@ecf.pacerpro.com
•   Michael Parker Michael.Parker@nortonrosefulbright.com
•   Gregory Pesce gregory.pesce@kirkland.com, ecf-9b7a1a52c6e8@ecf.pacerpro.com
•   Robert F. Poppiti, Jr. bankfilings@ycst.com
•   Joshua K. Porter jporter@entwistle-law.com
•   Constantine D. Pourakis cp@stevenslee.com
•   Jason Custer Powell jpowell@delawarefirm.com, dtroiano@delawarefirm.com
•   Reliable Companies gmatthews@reliable-co.com
•   Frederick B. Rosner rosner@teamrosner.com
•   Sommer Leigh Ross slross@duanemorris.com,
    AutoDocketWILM@duanemorris.com
•   LESLIE B. SPOLTORE leslie.spoltore@obermayer.com,
    michelle.rennalls@obermayer.com
•   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-
    2390@ecf.pacerpro.com
•   Michelle E. Shriro mshriro@singerlevick.com, scotton@singerlevick.com
•   Sarah Silveira silveira@rlf.com, rbgroup@rlf.com;ann-jerominski-
    2390@ecf.pacerpro.com
•   Catherine Steege csteege@jenner.com,
    docketing@jenner.com;mroot@jenner.com;WHughes@jenner.com;LRaiford@jenner.co
    m;WWilliams@jenner.com
•   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-
    2390@ecf.pacerpro.com
•   Aaron H. Stulman astulman@potteranderson.com,
    lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.
    com
         Case 20-11177-KBO     Doc 317    Filed 07/02/20   Page 5 of 5




•   William F. Taylor bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
•   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV



                                                 /s/ Frank F. McGinn
                                                 Frank F. McGinn
